DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims

In response to the correspondence received 4/28/21:
Claims 1 – 45 are pending in the application.  
Claim 28 has been amended.  
Claims 1 – 27 and 37 - 45 are withdrawn as directed to non-elected inventions.  
Claims 28 - 36 are currently under examination.  
The rejection under 35 U.S.C. 102 (a)(1) is upheld.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 – 36 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 3066997 to Neher et al. hereinafter “Neher”.

Neher is directed to polymer compositions useful for leather treatment.  

Regarding claims 28 – 36, Neher teaches at Example 5, a composition comprising 139.2 parts 2,4-tolylene diisocyanate (cross-linker), 240 parts of polyethylene glycol (biocompatible polymer diol with a molecular weight of 600), and 195.1 parts of anhydrous castor oil (natural oil comprising hydroxyl groups, triol).  The diisocyanate can react with hydroxyl groups on the polyethylene glycol (PEG) and the castor oil.  The ratio of castor oil (natural oil) to PEG (biocompatible polymer) is 195.1 / 240 = 44.8 / 55.2.  This ratio is within the claimed range.  

Converting parts (g) to moles yields 0.700 moles of TDI, 0.4 moles PEG and 0.2 moles Castor oil.  Calculation the number of reactive groups gives 1.48x10-2 mol of NCO groups (2 NCO / TDI), 3.33x10-3 mol of –OH groups (2 –OH / PEG) and 3.214x10-3 mol –OH groups (3 –OH / Castor oil).  The total mol of –OH groups are then 

The composition of Neher is capable of use as a shape memory polymer.  

Response to Arguments

Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive.  Applicant argues that the composition of Neher produces structurally and functionally distinct polymers from the claimed invention as the process of Neher is a two-step process and produces a thermoplastic polymer while the claimed composition is a one step process and produces a thermoset.  This is not persuasive as the process of Neher produces a thermoset polymer also.  After crosslinking the composition of Neher cannot be remelted or redissolved in a solvent.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not thermoset polymer and 1 step process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										6/4/21

/PETER A SALAMON/Primary Examiner, Art Unit 1796